Citation Nr: 0005196	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-18 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1969.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


FINDING OF FACT

The veteran does not have a diagnosis of PTSD.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he suffers from PTSD as the 
result of his experiences in the Republic of Vietnam.  He 
further asserts that VA examiners who have reported that he 
does not have PTSD were inaccurate because he was in a state 
of denial about his PTSD and he did not properly report his 
symptoms during those examinations.  Instead, his 
representative has pointed to a provisional diagnosis of PTSD 
made in March 1999.

As a general matter, service connection may be granted for a 
disorder incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. §  3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1999) (effective 
March 7, 1997).

However, the veteran initially has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994).

Generally, to establish that a claim for service connection 
is well grounded, a veteran must submit medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In 
cases of PTSD, service connection requires a current medical 
diagnosis of PTSD (in which the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor are presumed), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The veteran's Form DD 214 indicates that he served on active 
duty from May 1966 to April 1969.  He had service in Vietnam 
from March 1967 to June 1967.  His military occupational 
specialty was ammunitions technician.  The veteran has no 
awards or decorations denoting engagement in combat with the 
enemy or direct combat participation during his active 
service in the Republic of Vietnam.

The veteran has reported several stressors, including 
incidents when his unit was mortared and he felt intense 
fear.  He said that he witnessed a fellow serviceman's dead 
girlfriend whose body was decomposing.  He reported that he 
witnessed a fellow serviceman beat another fellow serviceman 
to death, and that in was riding in a truck that ran over an 
elderly Vietnamese citizen, although he did not witness the 
impact.

Nevertheless, the evidence of record does not establish that 
the veteran has a current medical diagnosis of PTSD.  A VA 
examiner in August 1996 indicated that the veteran described 
"moderate symptoms of [PTSD] following his return from 
Vietnam, but these appear to have abated and there is no 
current evidence of [PTSD]."  A VA examiner in May 1997 also 
stated that the veteran did not have PTSD at that time.  A VA 
psychiatrist reported later in May 1997 that he did not 
believe that the veteran suffered from all of the required 
criteria for PTSD, and he assessed "no diagnosis" on Axis I 
of the diagnostic impression.  The veteran began to seek 
treatment for PTSD.  

The veteran was seen as part of a VA board examination in 
December 1998.  One of the psychiatrists indicated that given 
the complexity of the review of the veteran's case, further 
complicated by the veteran's report of a combination of 
denial and willful misrepresentation during his first 
compensation and pension review, and the veteran's progress 
in therapy, he felt that repeat testing was indicated.  He 
noted that there appeared to be evidence that the veteran had 
PTSD symptoms and according to the examination, he would meet 
the full criteria for PTSD, but given the question of invalid 
previous testing and the possibility of malingering, he felt 
that additional psychological testing would be useful.  The 
Axis I diagnosis was Obsessive-compulsive disorder.  The 
second VA psychiatrist who examined the veteran at that time 
indicated that he had reviewed the record and had discussed 
the veteran's condition and findings with the other VA 
psychiatrist who had separately examined the veteran, as 
noted above.  He stated that he was "very sympathetic to the 
possibility that [the veteran's] experience in Vietnam was a 
disruption to his life and has contributed to his problems; 
however, I do not feel that in general he meets the criteria 
for post-traumatic stress disorder."  The veteran was later 
afforded psychological testing in March 1999.  In March 1999, 
a VA examiner listed PTSD as a provisional diagnosis only on 
Axis I of the diagnostic impression.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, 4th Ed. (DSM-IV), the specifier provisional can be 
used when there is a strong presumption that the full 
criteria will ultimately be met for a disorder, but not 
enough information is available to make a firm diagnosis.  
The clinician can indicate the diagnostic uncertainty by 
recording "(Provisional)" following the diagnosis.  A 
provisional diagnosis does not constitute a firm diagnosis 
because it contains an element of diagnostic uncertainty.  
Thus, it is not sufficient to satisfy the current diagnosis 
prong of the test set forth in Epps v. Gober, 126 F.3d 1464, 
1468 (1997) to determine whether claims are well grounded.  
Moreover, there is no other diagnosis of PTSD; instead, there 
are numerous reports in which the full criteria for a 
diagnosis of PTSD were not found.  The Board acknowledges 
that the veteran has sought treatment for his claimed 
disability, but the evidence to date does not establish that 
he has a current medical diagnosis of PTSD.  The Board is 
cognizant of the veteran's own testimony in regard to PTSD, 
but as a lay person, he does not possess the medical 
expertise needed to render a diagnosis or to offer an opinion 
regarding the etiology of a disorder.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

Accordingly, the veteran's claim for service connection for 
PTSD must be denied as not well grounded.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Because the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for service connection, the VA is 
under no duty to assist him in developing the facts pertinent 
to that claim including remanding the case for stressor 
verification as requested by the veteran's representative.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
claim well grounded.  As such, there is no additional duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify him of the evidence required to complete his 
application for service connection for the claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why the current attempt fails.


ORDER

A well-grounded claim having not been submitted, service 
connection for PTSD is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

